DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, Fig. 4, claims 1-3, 9 and 13 in the reply filed on 05/11/2022 is acknowledged. All other claims are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “pixels are arranged, the pixels having a light transmitting region that transmits external light and a light emitting region in which a light emitting element is disposed” is unclear and indefinite as to how “pixels” a plurality of pixels have “a light transmitting region” which is singular and “a light emitting region” which is also a singular. As such it is unclear and indefinite as to how a pixels having only singular elements. Are the pixels sharing the “a light transmitting region” and the “a light emitting region”?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. 20160254337.




    PNG
    media_image1.png
    609
    821
    media_image1.png
    Greyscale


Regarding claim 1, figs. 1-2 of Choi discloses a display device, comprising: 
a light transmitting substrate (layers 110-250 and par [0075]) in which pixels (60, 70 and 80) are arranged, the pixels having a light transmitting region (III - par [0053]) that transmits external light and a light emitting region (II) in which a light emitting element is disposed; 
a first light blocking layer LBP1 (as labeled by examiner above) that is disposed in the light emitting region and blocks the external light; 
a thin film transistor that is disposed on (the bottom of LPB1 of) the first light blocking layer and controls a light emission of the light emitting element; 
a first insulating layer 330 that covers an active layer 150 of the thin film transistor; 
a second light blocking layer (as labeled by examiner above) that is disposed on the first insulating layer 330 so as to cover the thin film transistor and blocks the external light; and 
a first light blocking wall (wall of 410/370 as labeled by examiner above – see bottom of par [0080] – photoresist which is photosensitive resin and blocks light to some degree and sees bottom of par [0084] - the pixel defining layer 370 may include materials substantially the same as that of the second insulating layer 330) that is connected to the first light blocking layer and the second light blocking layer and blocks the external light.

Regarding claim 2, fig. 2 of Choi discloses wherein the first light blocking wall covers a side surface (top side surface) of the first insulating layer positioned on a side of the light transmitting region (side of 380) in the pixel.

Regarding claim 3, fig. 2 of Choi discloses wherein the light transmitting substrate includes wiring (180 gate electrode) connected to a drain or a source of the thin film transistor; the wiring 180 is disposed on the first insulating layer that is disposed on the first light blocking layer; and the second light blocking layer covers the wiring.

Regarding claim 9, fig. 2 of Choi (as labeled by examiner above) discloses wherein the first light blocking layer includes a metal 410, and the first light blocking wall covers an end portion of the first light blocking layer (cover in the direction of the arrow that examiner labeled as shown above).

Regarding claim 13, fig. 2 of Choi discloses wherein the second light blocking layer and the first light blocking wall are integrally formed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue
Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829